DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 1 recites the limitation, “…and 17in the terminal part, the second terminal is unused” in line 28. It is unclear what is meant by the second terminal is “unused”. The previous limitation requires that “a short circuit line which short-circuits a main line of the first terminal and the main line of the second terminal” is short circuited. However, only the second terminal is unused according to the claim language. If both the first and second terminal main lines are short circuited, then both first and second terminal main lines would be unused. Also, with that in mind, if the first and second main line terminals are short circuited, then the second terminal line would have no connectivity to the adjacent terminal pair, therefore rendering the adjacent terminal pair unusable. For the purpose of compact prosecution, the Examiner has interpreted “the second terminal is unused “ as any terminals’ main line including the second terminal could be short circuited and therefore “unused.” 

Closest Prior Art 

Machida et al. (US 20190260095) discloses a battery monitoring device (battery control unit) comprising:
a terminal part having M+1 connection terminals, where M is a positive integer of 3 or 5more , wherein a stack bar, which is a bus bar for mutually connecting battery stacks, or a plurality of battery cells, is connected between the respective connection terminals so that the battery cells are connected in series; 
a processing part having M processing blocks which are each provided for each adjacent terminal pair, where i is 1 i M and that the adjacent terminal pair is a set of the ith connection 10terminal and the i+lth connection terminal, 
 wherein the M processing blocks each have a processing circuit that executes processing according to the terminal-to-terminal voltage of the adjacent terminal pair and a short circuit switch that short-circuits or disconnects the connection terminals of the adjacent terminal pair; 
 and a connection part which connects the terminal part and the processing part, 
wherein 15in a stack connection pair which is the adjacent terminal pair to which the stack bar is connected, 
 a connection terminal positioned on a high-potential side is defined as a first terminal
the connection terminal positioned on a higher-potential side than the first terminal and forming the adjacent terminal pair together with the first terminal is defined as a second terminal, 
and the connection terminal positioned on a higher-potential side than the second terminal and forming 20the adjacent terminal pair together with the second terminal is defined as a third terminal. 
Machida also discloses
a resistor which is provided for each of the connection terminals and inserted in series into each of a plurality of main lines, 
each main  line, being a conductive line extending from the connection terminal to the short circuit switch
and  a short circuit line which short-circuits a main line of the first terminal and a:the main line of the second terminal.


Kubo (US 20170117596) also discloses a battery monitoring device 
a terminal part having M+1 connection terminals, where M is a positive integer of 3 or 5more , wherein a stack bar, which is a bus bar for mutually connecting battery stacks, or a plurality of battery cells, is connected between the respective connection terminals so that the battery cells are connected in series; 
a processing part having M processing blocks which are each provided for each adjacent terminal pair, where i is 1 i M and that the adjacent terminal pair is a set of the ith connection 10terminal and the i+lth connection terminal, 
 wherein the M processing blocks each have a processing circuit that executes processing according to the terminal-to-terminal voltage of the adjacent terminal pair and a short circuit switch that short-circuits or disconnects the connection terminals of the adjacent terminal pair; 
 and a connection part which connects the terminal part and the processing part, 
wherein 15in a stack connection pair which is the adjacent terminal pair to which the stack bar is connected, 
 a connection terminal positioned on a high-potential side is defined as a first terminal
the connection terminal positioned on a higher-potential side than the first terminal and forming the adjacent terminal pair together with the first terminal is defined as a second terminal, 
and the connection terminal positioned on a higher-potential side than the second terminal and forming 20the adjacent terminal pair together with the second terminal is defined as a third terminal.


Toshiyuki Sato (US20130308354) discloses a terminal part that is connected to a power supply. Sato discloses a bypass line that is coupled to a resistor and a switch for connection and disconnection. The terminal is connected to the bypass line and the terminal is considered unused.


Response to Arguments
Applicant’s arguments, filed 2/04/22, with respect to the rejection(s) of claim 1 under Machida have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Allowable Subject Matter
Claims 1-11 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC § 112(b), set forth in this Office action.
In regards to Claim 1, the claim would be allowable because the closest prior art, Machida, Kubo, and Sato, either singularly or in combination, fail to anticipate or render obvious a resistor which is provided for each of the connection terminals and inserted in series into each of a plurality of main lines, each main line, other than a main line of the second terminal, and the main line of the second terminal being a conductive line that does not extend from the second terminal to the short circuit switch; and in the terminal part, the second terminal is unused, in combination with all other limitations in the claim as claimed and defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARAH ZAAB/Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863